                                                                                          Fl L D
                                                                                           A  UG 1 8   zozo
                                                                                      Clerk, U.
                                                                                    Eastern 0. S: 01s. tnc
                                                                                              tstnct of t Court
                                                                                                        T
                                                                                            At Knoxvifl ennessee
                                                                                                        e




                                               )
     (Enter above the NAME of the
                                                                      3:20-cv-365-DCLC-HBG
      plaintiff in this action.)               )

          V.                                   )

                                               )




     (Enter above the NAME of each
      defendant in this action.)               )

                          COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                   (42 U.S.C. Section 1983)

I.        PREVIOUS LAWSUITS

          A.     Have you begun other lawsuits in state or federal court dealing with the same facts
                 involved in this action or otherwise relating to your imprisonment? YES ( ) NO (./)

          B.     lfyour answer to A is YES, describe the lawsuit in the space below. (If there is more
                 than one lawsuit, describe the additional lawsuits on another piece of paper, using the
                 same outline.)

                 1.     Parties to the previous lawsuit:

                        Plaintiffs: -----------------------



                        Defendants: ----------------------




 Case 3:20-cv-00365-DCLC-HBG Document 2 Filed 08/18/20 Page 1 of 6 PageID #: 3
          2.     COURT: (If federal court, name the district; if state court, name the county):




          3.     DOCKET NUMBER:
                                         --------------------
          4.     Name of Judge to whom case was assigned: _ _ _ _ _ _ _ _ _ _ __

          5.     Disposition: (For example: Was the case dismissed? Was it appealed? Is it still
                 pending?) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          6.     Approximate date of filing lawsuit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          7.     Approximate date of disposition: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




     B.   Did you present the facts relating to your complaint in the prisoner grievance procedure?
          YES (V) NO ( )

     C.   If your answer is YES,

          1.     What steps did you take?   -E1-~m '/JH JAl
                                                        ""')
          2.     What was the result? --~~b_ft_~~_·,X-=--~--"t'--'k,,_:_____________




     D.   If your answc~ to Bis NO, explain why not. ____-_-·_t_l_""_"·_ _ _ _ _ _ _ __




     E.   If there is no prison grieva.n procedure in the institution, did you complain to the
                                     7
          prison authorities? YES ("'") NO ( )

     F.   If your answer is YES,




                                               2


Case 3:20-cv-00365-DCLC-HBG Document 2 Filed 08/18/20 Page 2 of 6 PageID #: 4
               2.




III.   PARTIES

       (In item A below, please your name in the first blank and place your present address in the
       second blank. Do the same for any additional plaintiffs.)

       A.     Name of plaintiff: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              Present address:
                                 -------------------------
               Permanent home address:
                                         ----------------------
              Address of nearest relative:
                                             ---------------------
       (In item B below, place the FULL NAME of the defendant in the first blank, his official
       position in the second blank, and his place of employment in the third blank. Use item C for
       the additional names, positions, and places of employment of any additional defendants.)
                                                            ~   f   -

       B.




       C.




IV.    STA TEMENT OF CLAIM

       (State here as briefly as possible the FACTS of your case. Describe how EACH defendant is
       involved. Include also the names of other persons involved, dates and places. DO NOT give
       any legal arguments or cite any cases or statutes. If you intend to allege a number of related
       claims, number and set forth each claim in a separate paragraph. Use as much space as you
       ueed: Attach extra sheets, if nec:ess,arv
        -r    ~..
         '    "'1~




                                                   3


 Case 3:20-cv-00365-DCLC-HBG Document 2 Filed 08/18/20 Page 3 of 6 PageID #: 5
Case 3:20-cv-00365-DCLC-HBG Document 2 Filed 08/18/20 Page 4 of 6 PageID #: 6
V.   RELIEF

     (State BRIEFLY exactly what you want this Court to do for you. Make NO legal arguments.

     Cite NO cases or statutes.)




     !'(We) hereby certify under penalty of perjury that the above complaint is true to the best of
     my (our) information, knowledge and belief.

     Signed this     :,2',,,,:;!
                   -~--------
                                              day of    {i,11 C';w/·
                                                              I                   ,2024__.




                                           Signature of plaii1tiff(s)




                                                    5




 Case 3:20-cv-00365-DCLC-HBG Document 2 Filed 08/18/20 Page 5 of 6 PageID #: 7
                                                                                                                    .* _-.
                                                                                                                     *   ;!§~5'~3'-e=a:3    *
                                                                                                                     **USA*FOREVER*
                                                                                                                       ~          *


                  Le.                                               t,,            .....


                  u,. / 1nm ~ ...



                                                        II ',, 11 11111!11 1 , ,,11, 1,1111/1111 11 I 11 1,,, 1lJJl,J 1l, 1,1 JIJ,,,, )11




Case 3:20-cv-00365-DCLC-HBG Document 2 Filed 08/18/20 Page 6 of 6 PageID #: 8
